                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 May 21, 2019
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS                          David J. Bradley, Clerk

                        CORPUS CHRISTI DIVISION

REGINALD ANDRE CALLIS,                      §
                                            §
        Plaintiff,                          §
VS.                                         §   CIVIL NO. 2:18-CV-284
                                            §
FRANK HOKE, et al,                          §
                                            §
        Defendants.                         §

                                       ORDER

      The Court is in receipt of the Magistrate Judge’s Memorandum and
Recommendation (“M&R”) to dismiss case for failure to prosecute, Dkt. No. 10. No
party has filed objections to the M&R, and the time to file objections has passed.
See 28 U.S.C. § 636(b)(1) (setting a 14-day deadline to file objections).
      After independently reviewing the record and applicable law, the Court
ADOPTS the M&R, Dkt. No. 10. Accordingly, pursuant to Federal Rule of Civil
Procedure 41(b), the Court DISMISSES WITHOUT PREJUDICE the above-
captioned case. FED. R. CIV. P. 41(b); McCullough v. Lynaugh, 835 F.2d 1126, 1127
(5th Cir. 1998). (“A district court may dismiss an action for failure of a plaintiff to
prosecute or to comply with any order of court.”).
      The Court DIRECTS the Clerk of the Court to close this case.


      SIGNED this 21st day of May 2019.



                                            ___________________________________
                                            Hilda Tagle
                                            Senior United States District Judge




1/1
